Wright, J.,
concurring. In my view the solution in this case that a post-conviction appeal is an adequate remedy at law may well be illusory. However, I am compelled by precedent announced by this court1 and the United States Supreme Court2 to affirm the judgment of the court of appeals.

. Polikoff v. Adam (1993), 67 Ohio St.3d 100, 616 N.E.2d 213.


. Wheat v. United States (1988), 486 U.S. 153, 108 S.Ct. 1692, 100 L.Ed.2d 140; Flanagan v. United States (1984), 465 U.S. 259, 104 S.Ct. 1051, 79 L.Ed.2d 288.